FREEDMAN, Circuit Judge
(concurring in part and dissenting in part).
I agree with the affirmance of the judgment as to the corporation, whose liability I think is clear.
For this purpose, I accept the extension of Bruszewski v. United States, 181 F.2d 419 (3 Cir.), cert. denied, 340 U.S. 865, 71 S.Ct. 87, 95 L.Ed. 632 (1950) to permit the United States which was a stranger to the Browne case to obtain the affirmative advantage of the decision there by invoking collateral estoppel.1 I am satisfied, therefore, that the United States as a stranger to the Browne proceeding may enjoy collateral estoppel against the corporation which had successfully defended Browne’s claim on the ground that its contract was an invalid contingent fee arrangement.
*391It seems to me, however, that the same result does not follow against the individual defendants. They were not the parties in the Browne case and we should not now invoke collateral estoppel against them on the basis of privity by independently searching the record in the Browne case. The district judge avowedly disclaimed reliance on collateral estoppel and since the question of privity is a factual one which he did not decide and was neither raised nor decided in the Browne case, I think it is undesirable for us on appeal to run the Browne record through our own sieve and screen out findings on which to rest a fresh factual conclusion.
Thus it is that although I agree that there are circumstances in which a trial court’s judgment may be affirmed for reasons other than those upon which it has relied, I think the parties and the trial court should be given an opportunity to explore the factual circumstances and to reach trial findings rather than have us now construct them.
I therefore dissent from the affirmance of the judgments against Webber and DuHadaway.

. See Zdanok v. Glidden Co., 327 F.2d 944, 954-956 (2 Cir. 1964); cf. Currie, Mutuality of Collateral Estoppel — Limits of the Bernhard Doctrine, 9 Stanford L. Rev. 281 (1957); Developments in the Law — Res Judicata, 65 Harv.L.Rev. 818, 861-65 (1952).